Citation Nr: 0614606	
Decision Date: 05/18/06    Archive Date: 05/31/06

DOCKET NO.  96-46 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to compensation benefits pursuant to the criteria 
of 38 U.S.C.A. § 1151 for residuals of a hysterectomy claimed 
as due to care of failure to provide proper care by a 
Department of Veterans Affairs (VA) facility.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran served on active duty from June 1975 to June 
1978.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania. The RO denied entitlement to 
compensation benefits pursuant to the criteria of 38 U.S.C.A. 
§ 1151 for postoperative residuals of a hysterectomy.

During the pendency of this appeal, the veteran relocated to 
California. Jurisdiction of her appeal was assumed by the Los 
Angeles RO.

In August 2004, the veteran presented testimony before a 
Veterans Law Judge, who has since retired from the Board.  
The transcript has been associated with the claims folder.  
In March 2005, the veteran was notified that the Veterans Law 
Judge who presided over the August 2004 hearing was no longer 
employed by the Board, and the veteran was afforded an 
opportunity to appear before another Veterans Law Judge.  As 
there was no response from the veteran, the Board assumes 
that the veteran does not want an additional hearing.  

The appeal was remanded to the RO, via the Appeals Management 
Center (AMC) in October 2004 for additional development of 
the record.  After the case was returned to the Board, 
additional evidence was submitted to the Board which the 
Board finds relevant to the veteran's claim on appeal.  The 
additional evidence was not accompanied by a waiver of review 
by the Agency of Original Jurisdiction.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

REMAND

The veteran argues that she suffers from residuals of a 
hysterectomy as a result of VA failing to provide proper 
care.  Specifically, the veteran contends that the Erie 
Pennsylvania VA Medical Center (VAMC) failed to diagnose her 
uterine fibroids, which grew to the size of a pumpkin, and 
which in turn led to excessive vaginal bleeding and 
incontinence, necessitating an abdominal hysterectomy.  The 
veteran initially asserted that she developed a pannus and 
excessive weight gain as residuals of the hysterectomy.  

Pursuant to the Board's October 2004 remand, a VA opinion was 
obtained in the May 2005 from a VA nurse practitioner.  Even 
after the RO returned the case for addendum, inexplicably, 
the nurse practitioner did not address the veteran's 
contentions.  

Thereafter, the veteran submitted additional VA treatment 
records directly to the Board showing that she underwent 
additional surgery which she asserts is a residual of the 
hysterectomy.  These records were not of record at the time 
of the May 2005 opinion.  Moreover, the veteran did not 
submit a waiver of RO jurisdiction for consideration of these 
records.  Thus, the Board cannot consider these records in 
the first instance.  

In light of the foregoing, the Board finds that another 
opinion is necessary in this case. The Board finds that a 
thorough and contemporaneous medical examination, that takes 
into account the records of prior medical treatment (the 
complete claims folder) so that the opinion will be a fully 
informed one, should be accomplished.  Green v. Derwinski, 1 
Vet. App. 121 (1991).  

Finally, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include:  1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

The Board is aware that the veteran was provided with a duty-
to-assist letter during the course of this appeal with regard 
to compensation pursuant to 38 C.F.R. § 1151; however, 
because of the Court's ruling in Dingess/Hartman, the 
downstream issues of effective date and initial rating must 
now be addressed on remand.  As such, the RO/AMC must now 
provide the veteran with proper notice, and assist the 
veteran in the development of her claim.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should review the record 
and ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA and subsequent interpretive 
authority.  See, e.g., Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); 
VAOPGCPREC 7-2004 (July 16, 2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No. 05-
7157 (Fed. Cir. Apr. 5, 2006).  A notice 
consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must (1) inform the 
claimant about the information and 
evidence not of record that is necessary 
to substantiate the claim;  (2) inform 
the claimant about the information and 
evidence that VA will seek to provide;  
(3) inform the claimant about the 
information and evidence the claimant is 
expected to provide; and  (4) request 
that the claimant provide any evidence in 
the claimant's possession that pertains 
to the claim.  The notice should include 
an explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the 
claims(s) on appeal, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

2.  Contact the veteran and request that 
she identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated her for any of her claimed 
residuals of the hysterectomy.  With any 
necessary authorization from the veteran, 
attempt to obtain copies of pertinent 
treatment records identified by the 
veteran that are not currently of record.  
All efforts to obtain these records must 
be documented in the claims file.  If any 
records cannot be obtained, it should be 
so stated, and the veteran is to be 
informed of any records that could not be 
obtained.  

3.  The VBA AMC should arrange for a VA 
special gynecological examination of the 
veteran by a gynecologist or other 
appropriate physician.  The examination 
should be provided by someone other than 
the May 2005 examiner.  The claims file 
and a separate copy of this remand must 
be made available to and reviewed by the 
examiner prior and pursuant to conduction 
and completion of the examination.
The examiner is asked to review the 
veteran's claims folder, service medical 
records, VA outpatient treatment records 
from the Erie Pennsylvania VAMC dated 
between the veteran's discharge from 
service in 1978 through 1995, and the 
recent evidence from 2004, as well as 
records from the Millcreek Community 
Hospital.  The examiner should render an 
opinion as to the following:

(a) Whether it is very likely, as least 
as likely as not, or highly unlikely that 
additional disability(ies), i.e. 
residuals of a hysterectomy, resulted 
from a disease or injury or an 
aggravation of an existing disease or 
injury suffered as a result of VA medical 
treatment or failure to provide proper 
medical care by the VA medical facility 
in Erie, Pennsylvania.

In determining whether an additional 
disability exists, the examiner is asked 
to compare the veteran's physical 
condition immediately prior to the 
hysterectomy as compared with her 
subsequent physical condition resulting 
from the surgery.  As applied to medical 
or surgical treatment, the veteran's 
physical condition prior to the 
hysterectomy will be the condition, which 
the specific surgical treatment was 
designed to relieve.

(b)  In determining whether such 
additional disability resulted from a 
disease or injury or an aggravation of an 
existing disease or injury suffered as a 
result of medical treatment or lack of 
medical treatment, the examiner is asked 
to state whether the additional 
disability (hysterectomy) is actually the 
result of (or was caused by) lack of 
proper care at the VAMC in Erie, and not 
merely coincidental therewith.

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

4.  Thereafter, readjudicate the 
veteran's claim for entitlement to 
compensation pursuant to 38 U.S.C.A. 
§ 1151.  If the benefit sought on appeal 
remains denied, the veteran and her 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).






